Mr. Justice Gordon
delivered the opinion of the court,
This case turns upon the interpretation of the Act of 28th of March 1868, which requires railroad companies in the county of Warren to erect and maintain fences along the tracks of their roads *458and to construct cattle-guards at all the public road crossings, sufficient to prevent orderly cattle, horses, sheep and swine from straying upon said tracks.
The defendant contended, and so asked the court to charge, that the plaintiff’s case did not come within the provisions of this act, because he did not occupy land immediately adjacent to the railroad. This the court refused to do, saying that as the plaintiff was depasturing his cow upon land near to, though not directly abutting upon, the railroad, it was sufficient, and if the cow escaped from the enclosure without any default on his part, and was killed in consequence of the neglect of the company in not fencing its track according to the terms of the statute, he was entitled to recover. In this we discover nothing wrong. It is true the act recites that it is for the protection of farmers and owners of cattle residing along the line of any railroad in the county of Warren. But here, first, it is obvious the intent is to protect all owners of live stock, whether farmers or other persons; whether, therefore, they own or occupy land or not is of no consequence; and hence, also, in order to give proper force to this intent, we must construe the words “along the line of,” to mean in the vicinity of; otherwise only such stock-owners as own or occupy land adjoining the lines of railways would be protected; and so even those who were in the lawful occupancy of highways crossing the defendant’s improvements, unless they were adjoining landowners, would not be within the terms of the act. This, however, would limit the act not to stock-owners, or even to landowners generally, but to such only as happened to have or occupy lands adjoining railroads. Such an interpretation as this, since it accords neither with the words nor spirit of the act, cannot be the true one.
But again, a construction which would determine that a tract of land did not lie along the line of a railroad because, as in the present case, a public highway intervened, would be too narrow for practical purposes, and would not accord with the common understanding and acceptation of those words. It would, in fact, amount to the abrogation of a wise law, designed not only for the protection of the property of persons residing in the vicinity of railroads, but also for the protection of the limbs and lives of those travelling over or using such railroads.
A construction such as this we are not prepared to adopt; on the other hand, that of the learned judge of the court below seems tp us much the better of the two. He has not only properly construed this act, but, in all other respects, has tried this case fairly, and has withheld nothing from the defendant to which it was justly entitled.
Judgment affirmed.